Citation Nr: 0704233	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of rectal 
cancer, including surgery and a colostomy. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1974.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 2005 RO decision.  The veteran testified 
before the Board in May 2006.


FINDING OF FACT

Rectal cancer was first manifested many years after the 
veteran's service, and it has not been related to his active 
service or to any incident therein.


CONCLUSION OF LAW

Residuals of rectal cancer were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2004, October 2005 and 
May 2006; rating decisions in May 2004 and March 2005; a 
statement of the case in June 2005; and a supplemental 
statement of the case in January 2006.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  Indeed, the 
March 2004 letter preceded the RO's initial adjudication.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final 
adjudication (the January 2006 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the January 2006 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified private medical treatment records.  
The Board observes and acknowledges that the veteran has not 
been afforded a VA examination in connection with his claim.  
However, such an examination. Even assuming that here is 
evidence of a physical injury involving a rectal thermometer 
during the veteran's assignment to the Combat Development 
Equipment Center (CDEC), there is no evidence of any 
pathological injury during service.  Therefore, examination 
is not warranted under 38 C.F.R. § 3.159 since the claimed 
in-service injury is of an entirely separate nature than the 
post-service condition (and its residuals).  

The veteran has not referred to any additional, unobtained, 
relevant evidence.  He has specifically stated that certain 
medical records are unavailable and that medical opinions 
from any non-VA doctors are not forthcoming.  At the May 2006 
Board hearing, the veteran requested that another attempt be 
made to obtain research studies from the Combat Development 
Equipment Center (CDEC) in support of his claim.  However, 
both the veteran and the RO have attempted to obtain these 
records in the past without success.  In addition, even if 
these records could be associated with the claims file, they 
would only corroborate the veteran's testimony that he 
participated in a rectal experiment in service.  Indeed, for 
purposes of this appeal, the Board is prepared to accept the 
veteran's testimony as to the in-service incidents that he 
described.  But even with this assumption in mind, there is 
no suggestion that the CDEC records would do anything more 
than possibly corroborate the veteran's account of in-service 
incidents.  There is no suggestion that they would reveal 
that the veteran developed rectal problems in service or that 
he was discharged from service with a rectal disorder.  And 
as noted in the discussion above regarding the need for a VA 
examination, the CDEC records would at best possibly 
corroborate physical injury from a rectal thermometer that is 
entirely different from a disease or injury process involving 
the pathology of rectal cancer.  Thus, further attempts to 
obtain records from CDEC would be futile and unnecessary.  
The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  The Board now turns to 
the merits of the claim.
 
The veteran contends that his current residuals of rectal 
cancer are related to his participation in an experimental 
exercise in service.  Specifically, the veteran asserts that 
he was involved in an experiment that required him to have a 
rectal thermometer inserted while he participated in infantry 
tactics; and that the pain and discomfort involved with this 
experiment could have contributed to the development of 
rectal cancer years after service.  

Service connection is warranted for disabilities resulting 
from an injury or disease contracted in the line of duty or 
for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as malignant tumors, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Once the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the medical evidence of record indicates that 
the veteran was diagnosed with adenocarcinoma of the rectum 
in August 1985; and that he underwent surgery with a 
resulting colostomy, radiation and chemotherapy.  

But to warrant service connection, there must be more than 
just medical evidence of a current disability.  The second 
and third elements of the service connection test must also 
be fulfilled, which include a showing of (1) an in-service 
occurrence or injury and (2) a medical opinion establishing a 
nexus between the current disability and the in-service 
event.  As discussed below, neither of these requirements has 
been met.  

With regard to the second element of the service connection 
test (an in-service occurrence or injury), the veteran 
testified during his Board hearing that he was permanently 
co-assigned to a division called the Combat Development 
Equipment Center (CDEC) while stationed at Fort Ord, 
California.  As part of his duties with CDEC in 1963 or 1964, 
the veteran was tasked to test a new military-oriented 
protective posture suit that acted as both an undergarment 
and an outer garment.  As part of this testing, the veteran 
was required to have a four- to five-inch rectal thermometer 
placed in his rectum to test his base core temperature.  He 
testified that this thermometer remained in place for 18 
hours per day for a split period of seven days (five days at 
one time and two days during another time period).  During 
these periods of time, the veteran indicated that he 
performed his regular duties as a company supply sergeant, a 
job that resulted in his having to sit on the thermometer the 
whole time.  The veteran testified that he did not observe 
any rectal bleeding or hemorrhoids as a result of the rectal 
thermometer while in service.  

The Board observes that the veteran's service medical records 
are silent as to any complaints, treatment, or diagnosis 
related to rectal cancer, rectal problems or any rectal 
disability.  Therefore, they do not support the veteran's 
claim.  In addition, while the veteran's service records 
reflect that he was stationed at Fort Ord, California from 
1962 to 1963 and that he worked as a supply sergeant, these 
records do not show that the veteran was assigned to the CDEC 
or that he participated in any experiments conducted by the 
CDEC.    

It appears that the RO unsuccessfully attempted to obtain 
research records from the CDEC in an effort to corroborate 
the veteran's claim.  The veteran testified that he also 
attempted to obtain a copy of these records, without success.  
His representative requested that the Board attempt to locate 
these records as they would show that the veteran was 
involved in the testing discussed above.  However, even if 
the Board assumes for the sake of argument that the veteran 
in fact participated in the rectal experiment as he 
testified, the competent evidence of record reveals that he 
did not develop rectal problems or a rectal disorder in 
service as a result of his participation in the experiment.  
Specifically, the veteran's October 1963, April 1971 and 
January 1976 service examinations revealed that veteran's 
anus and rectum were normal.  None of these examination 
reports indicated that the veteran experienced any type of 
rectal problems; and the veteran denied during at least one 
of these examinations that he experienced tumors, growths, 
cysts or cancer.  Upon his separation from service, the 
veteran signed a statement in which he reported that there 
had been no change to his medical condition since his January 
1976 service examination.  He specifically did not report 
experiencing any type of rectal symptomatology.  
Significantly, all of these examinations post-dated the 
veteran's involvement with the rectal thermometer experiment 
with CDEC many years earlier.  

Additional medical evidence against the veteran's claim 
consists of the veteran's post-service medical records, which 
reflect the first diagnosis of rectal problems occurring 
almost ten years after the veteran separated from service.  
He testified that he sometimes experienced problems with 
constipation and defecation after his separation from service 
but prior to his August 1985 cancer diagnosis.  But there are 
no post-service medical records in the claims file that 
corroborate this testimony or associate these symptoms with 
either the veteran's service or his diagnosis of rectal 
cancer.  In addition, the veteran's 1985 private surgical 
records indicate that the veteran consulted his medical 
provider because of a three-week history of rectal bleeding.  
No reference to previous rectal problems was made at that 
time; nor do these records report a relationship between the 
veteran's rectal cancer and the alleged experiment in 
service. 

As for the third element of the service connection test 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury), the veteran testified 
that although he has attempted to obtain a medical nexus 
opinion in support of his claim, his medical providers have 
been unwilling to provide such a statement.  

The Board is respectfully mindful of the veteran's and his 
representative's belief that the rectal thermometer 
experiment caused his rectal cancer (and thus any resulting 
residuals thereof).  However, matters involving medical 
causation or etiology require competent evidence.  An opinion 
from a layperson on a mater requiring medical knowledge is 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In short, the veteran's service medical records regarding his 
rectum and anus were normal; the veteran separated from 
service without any indication of a rectal problem; and the 
first indication of rectal problems post-service did not 
occur until almost ten years after the veteran separated from 
service, and many more years after the CDEC assignment.  

Thus, while the veteran has been diagnosed with rectal cancer 
and underwent surgery in connection with this disease, the 
evidence does not show that he (1) experienced rectal 
problems in service or (2) that he separated from service 
with a rectal disorder that can be related to his present 
cancer residuals.  While it is clear that the veteran 
believes that his rectal cancer is directly related to 
service, the evidence has not shown that he has the requisite 
training or experience to offer an opinion that requires 
medical expertise, such as the etiology of his cancer. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, neither the second nor third elements of the 
service connection test have been met.  Absent evidence of an 
in-service injury, a present disability and a medical opinion 
linking the two, service connection on a direct basis for 
residuals of rectal cancer is not warranted.  

In addition, since the evidence reveals that the veteran's 
rectal cancer was not diagnosed until almost ten years after 
the veteran separated from service, service connection on a 
presumptive basis is also not available.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of rectal cancer, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  But 
since the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for residuals of rectal cancer, including 
surgery and colostomy, is denied. 


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


